     Case 1:21-cv-00847-NONE-BAM Document 16 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RAY J. KORNFELD,                                    Case No. 1:21-cv-00847-NONE-BAM (PC)
12                        Plaintiff,                      ORDER VACATING OCTOBER 1, 2021,
                                                          HEARING ON DEFENDANTS’ MOTION TO
13            v.                                          DISMISS
14    MANAGEMENT & TRAINING CORP.,                        (ECF No. 11)
      et al.,
15
                          Defendants.
16

17          Plaintiff Ray J. Kornfeld (“Plaintiff”) is a former federal prisoner proceeding pro se in this

18   civil rights action pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

19   403 U.S. 388 (1971).

20          On August 30, 2021, Defendants filed a motion to dismiss. (ECF No. 11.) Defendants set

21   the motion for hearing before the undersigned on October 1, 2021, at 9:00 a.m. (Id.)

22          The parties are advised that “all motions, except motions to dismiss for lack of

23   prosecution, filed in actions wherein one party is incarcerated and proceeding in propia persona,

24   shall be submitted upon the record without oral argument unless otherwise ordered by the Court.

25   Such motions need not be noticed on the motion calendar.” Local Rule 230(l). Although

26   Plaintiff is no longer in custody, the parties are advised that it is the Court’s general practice to

27   continue to apply Local Rule 230(l) and certain other local rules concerning actions in which one

28   party is incarcerated and proceeding in propia persona, even when the pro se plaintiff is no
                                                         1
     Case 1:21-cv-00847-NONE-BAM Document 16 Filed 09/01/21 Page 2 of 2


 1   longer incarcerated.

 2          Accordingly, IT IS HEREBY ORDERED as follows:

 3          1. The motion hearing set for October 1, 2021 before the undersigned, is VACATED;

 4               and

 5          2. Plaintiff’s opposition or statement of non-opposition to Defendants’ motion to dismiss

 6               remains due within twenty-one (21) days after the date of service of the motion.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     August 31, 2021                           /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
